USCA4 Appeal: 22-6547      Doc: 14          Filed: 10/18/2022    Pg: 1 of 2




                                             UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 22-6547


        JAMES F. EASON,

                             Plaintiff - Appellant,

                      v.

        RAYMOND BAILEY; KIRBY SANDERSON; GEORGE W. BAYSDEN, JR.;
        ALLEN DAVIS; JEFFREY POPE; MONICA BOND,

                             Defendants - Appellees.



        Appeal from the United States District Court for the Eastern District of North Carolina, at
        Raleigh. James C. Dever III, District Judge. (5:18-ct-03273-D)


        Submitted: October 13, 2022                                   Decided: October 18, 2022


        Before NIEMEYER and AGEE, Circuit Judges, and KEENAN, Senior Circuit Judge.


        Affirmed by unpublished per curiam opinion.


        James F. Eason, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-6547      Doc: 14         Filed: 10/18/2022      Pg: 2 of 2




        PER CURIAM:

               James F. Eason appeals the district court’s orders granting in part and denying in

        part his motion to compel discovery, denying his renewed motion to compel discovery, and

        granting Defendants’ motions for summary judgment in Eason’s 42 U.S.C. § 1983 action. *

        We have reviewed the record and find no reversible error. Accordingly, we affirm the

        district court’s orders. Eason v. Bailey, No. 5:18-ct-03273-D E.D.N.C. (May 21, 2020;

        July 24, 2020; Mar. 8, 2021; Mar. 1, 2022). We deny Eason’s motion to appoint counsel.

        We dispense with oral argument because the facts and legal contentions are adequately

        presented in the materials before this court and argument would not aid the decisional

        process.

                                                                                        AFFIRMED




               *
                Because the district court failed to address Eason’s due process claim in its initial
        order granting summary judgment to Defendants, this court dismissed a prior appeal of that
        order for lack of jurisdiction and remanded to the district court for consideration of the
        unresolved claim. See Eason v. Bailey, 857 F. App’x 753, 754 (4th Cir. 2021) (No.
        21-6456).

                                                     2